DETAILED ACTION
This action is pursuant to the claims filed on 02/21/2021. Claims 1-19 and 21 are pending. A final action on the merits of claims 1-19 and 21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation "warm-sensation components" in the final line of the respective claims. It is unclear what one of ordinary skill in the art would reasonably interpret as the scope of this limitation. Applicant’s specification further fails to provide a special definition for this term. Furthermore, the term “warm-sensation” is a subjective term whose interpretation solely depends on an individual’s subjective opinion. For example, one individual may feel that a 
Claim Rejections - 35 USC § 103
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodo (U.S. PGPub No. 2008/0202490) in view of Ota (U.S. PGPub No. 2010/0087902) and in further view of Mizushima (U.S. Patent No. 6,475,535).
Regarding claim 1 Dodo teaches a heating tool (Fig 3 heat generating body 1) comprising: an exothermic composition (Fig 3A heat generating composition body 1A and [0096] composition containing water, exothermic substance, carbon components, and a reaction accelerator) containing an oxidation accelerator ([0096 and 0187] carbon component is oxidation accelerator), an oxidizable metal powder ([0096-0099] iron powder), and water ([0096]); an active ingredient-containing adhesive layer (Fig 3 adhesive layer 9; [0035] adhesive layer contains a functional substance; [0048, 0318, and 0323] adhesive layer includes a non-hydrophilic adhesive); the exothermic composition being housed in an air-permeable container bag ([0080-0081] covering material 5 act as air permeable container), wherein the adhesive layer contains a base, the base is at least one member selected from a group consisting of rubber-based adhesives, acrylic-based adhesives, silicone-based adhesives, and urethane-based adhesives ([0323] “Examples of the adhesive which constitutes the non-hydrophilic adhesive layer include acrylic adhesives”).
The above referenced embodiment of Dodo fails to explicitly teach the vapor deposition layer between the container bag and adhesive layer.
In related heating tool prior art, Ota teaches a similar heating tool (Fig 1) wherein a vapor deposition layer (Fig 4 and [0062], polymer sheet layer 31 can be vapor deposited material) is disposed between a similar container bag (Fig 1 exothermic composition 50) and adhesive layer (Fig 4 adhesive 37 of air impermeable layer 30; vapor deposited film 31 is between 50 and 37). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating tool of Dodo in view of Ota to incorporate the vapor deposition layer between the container bag and adhesive layer to arrive at the device of claim 1. Doing so would advantageously provide the heating tool with increased heat-sealability of the exothermic composition ([0062]).
Dodo fails to explicitly teach wherein the active ingredient is at least one member selected from a group consisting of fragrances and warm-sensation components. 
In related prior art, Mizushima teaches a similar heating tool wherein an active ingredient containing adhesive layer comprises ginger to provide a good warmth feeling to the skin (Col 2 lns 22-26; Col 3 lns 8-26 and Fig 2 ginger 3 is contained in sticky poultice plaster layer 2; Examiner notes ginger is simultaneously a fragrance and a warm-sensation component). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of Dodo in view of Ota and Mizushima to incorporate ginger into the adhesive layer to arrive at the device of claim 1. Doing so would have been obvious to one of ordinary skill in the art as it is well known that ginger provides a positive warmth feeling on the skin without having a bad effect on the skin (Mizushima Col 2 lns 22-35).
Regarding claim 2, Dodo further teaches for direct application to the skin via the adhesive layer 
Regarding claims 3 and 8, Dodo further teaches wherein the oxidation accelerator is carbon black ([0187] carbon component is carbon black).
Regarding claims 4 and 9-11, Dodo further teaches wherein the exothermic composition further contains a water-soluble salt and/or a water-retaining agent ([0097]).
Regarding claims 5 and 12-16, in view of the above combination, Dodo further teaches wherein the exothermic composition contains the oxidation accelerator in an amount of 1 to 50 parts by weight ([0182]). Examiner notes that this converts to a minimum of 0.39 wt% and a maximum of 32.89 wt% . Maximum calculation based on the maximum part by weight of the carbon component (50) and the minimum sum of the part by weight of all other ingredients [Wingdings font/0xE0]                                 
                                    
                                        
                                            50
                                        
                                        
                                            50
                                            +
                                            102.04
                                        
                                    
                                    =
                                    0.3289
                                    =
                                    32.89
                                    %
                                
                            . Minimum calculation based on the minimum part by weight of the carbon component (1) and the maximum sum of the part by weight of all other ingredients [Wingdings font/0xE0]                                 
                                    
                                        
                                            1
                                        
                                        
                                            1
                                            +
                                            257
                                        
                                    
                                    =
                                    0.0039
                                    =
                                    0.39
                                    %
                                
                            ).
The Dodo/Ota/Mizushima combination discloses the invention substantially as claimed above except for the exact range of the oxidation accelerator in the exothermic composition being in an amount of 1 to 30 wt%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dodo in view of Ota and Mizushima to incorporate a wt% in an amount of 1 to 30 for the oxidation accelerator in the exothermic composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to determine an ideal range of the oxidation accelerator to achieve sufficient heating of the device for the user.	
Regarding claims 6 and 17-19, in view of the above combination, Dodo further teaches wherein the adhesive layer contains the active ingredient in an amount from 0.01 to 25 parts by weight based on 100 parts by weight of the adhesive ([0346]; Examiner notes this converts to a range of 0.01 wt% to 20 wt% (                                
                                    
                                        
                                            0.01
                                        
                                        
                                            0.01
                                            +
                                            100
                                        
                                    
                                    =
                                    0.0001
                                    =
                                    0.01
                                    %
                                     
                                    ;
                                    
                                        
                                            25
                                        
                                        
                                            25
                                            +
                                            100
                                        
                                    
                                    =
                                    0.20
                                    =
                                    20
                                    %
                                
                            ).
Mizushima further teaches wherein the ginger is added at 1-10 wt. % to the adhesive (Col 3 lns 8-22)
The Dodo/Ota/Mizushima/Mizushima combination discloses the invention substantially as claimed above except for the exact range of 0.00001 to 85 wt% of the active ingredient in the adhesive layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dodo in view of Ota and Mizushima to incorporate the range of 0.0001 to 85 wt% of the active ingredient in the adhesive layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to determine the workable range for the active ingredient to obtain an ideal effect of the active ingredient on the user.
Regarding claim 7, Dodo teaches a method for suppressing a reduction of an active ingredient in a heating tool ([0187] describes the use of carbon black and other active carbons have a high adsorption retaining ability which would necessarily suppress the reduction of an active ingredient compared to low adsorption active carbons) comprising an active ingredient-containing adhesive layer (Fig 3 adhesive layer 9; [0035] adhesive layer contains a functional substance; [0048, 0318, and 0323] adhesive layer includes a non-hydrophilic adhesive), a container bag ([0080-0081] covering material 5 act as air permeable container) housing an exothermic composition (Fig 3A heat generating composition body 1A and [0096] composition containing water, exothermic substance, carbon components, and a reaction accelerator) containing an oxidation accelerator ([0096 and 0187] carbon component is oxidation accelerator), an oxidizable metal powder ([0096-0099] iron powder), and water ([0096]); wherein the adhesive layer contains a base, and the base is at least one member selected from a group consisting of rubber- based adhesives, acrylic-based adhesives, silicone-based adhesives, and urethane-based adhesives ([0323] “Examples of the adhesive which constitutes the non-hydrophilic adhesive layer include acrylic adhesives”).
The above referenced embodiment of Dodo fails to explicitly teach disposing the vapor deposition layer between the container bag and active-ingredient containing adhesive layer.
In related heating tool prior art, Ota teaches a similar heating tool (Fig 1) wherein a vapor deposition layer (Fig 4 and [0062],  polymer sheet layer 31 can be vapor deposited material) is disposed between a similar container bag (Fig 1 exothermic composition 50) and adhesive layer (Fig 4 adhesive 37 of air impermeable layer 30; vapor deposited film 31 is between 50 and 37). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating tool of Dodo in view of Ota to incorporate the vapor deposition layer between the container bag and adhesive layer. Doing so would advantageously provide the heating tool with increased heat-sealability of the exothermic composition ([0062]).
Dodo fails to explicitly teach wherein the active ingredient is at least one member selected from a group consisting of fragrances and warm-sensation components. 
In related prior art, Mizushima teaches a similar heating tool wherein an active ingredient containing adhesive layer comprises ginger to provide a good warmth feeling to the skin (Col 2 .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodo in view of Ota, in view of Mizushima as applied to claim 1, and in further view of Kopanic (U.S. PGPub No. 2006/0258963).
Regarding claim 21, the Dodo/Ota/Mizushima combination teaches the device of claim 1 as stated above.
Dodo/Ota/Mizushima fail to teach wherein the acrylic-based adhesives is at least one acrylic-based adhesive selected from a group consisting of methyl acrylate type, ethyl acrylate type, 2-ethylhexyl acrylate type, and butyl acrylate type acrylic-based adhesives.
In related prior art, Kopanic teaches a similar heating device (Fig 1 and [0012]) wherein a similar adhesive layer is provided (Fig 2 adhesive 24) wherein the acrylic-based adhesives is at least one acrylic-based adhesive selected from a group consisting of methyl acrylate type, ethyl acrylate type, 2-ethylhexyl acrylate type, and butyl acrylate type acrylic-based adhesives ([0032], adhesive layer can be formed with methyl acrylate or 2-ethylhexyl acrylate) and the silicone-based adhesives is at least one silicone- based adhesive selected from a group consisting of addition cure type and peroxide cure type silicone-based adhesives (Examiner notes that the adhesive layer is claimed to only contain “at least one member” selected from a group consisting of … acrylic-based adhesives and silicone-based adhesives in claim 1; as such the “addition cure type and peroxide cure type” adhesives do not need to be taught to reject claim 21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of Dodo in view of Ota, Mizushima, and Kopanic to incorporate the acrylic-based adhesive of Kopanic to arrive at the device of claim 1. Doing so would be a simple substitution of one well known acrylic-based adhesive ([0323] acrylic adhesive of Dodo) for another well-known acrylic-based adhesive (Kopanic [0032] methyl acrylate based adhesive) to yield the predictable result of an adhesive layer that is capable of being attached to a the skin of a patient (Dodo [0317]; Kopanic [0012]).
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/21/2021, with respect to the rejection(s) of claim(s) 1-19 and 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Mizushima teaching ginger being an active ingredient in a similar adhesive layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794